PIERCE, Judge (Ret.)
Appellant Carlyle Ensley Bowers was tried in the Polk County Criminal Court of Record for the offense of second degree murder, was convicted of manslaughter, and was thereupon sentenced to serve a term in the state prison. Thereafter, over four years later, he filed a post-conviction motion to vacate the judgment and sentence, which motion was denied by the court. He has appealed the order of denial to this court. The public defender, appointed to represent Bowers on this appeal, has filed a brief in this court on his behalf.
After reviewing the facts contained in the record, the public defender says in his brief that he “has carefully examined the record on appeal and can find nothing which would arguably support an appeal;” *583whereupon he moved to be permitted to withdraw as attorney of record for appellant, under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The public defender has served a copy of said brief upon appellant Bowers and on August 30, 1972, this court entered an order giving Bowers thirty (30) days therefrom to file any additional brief he might desire “calling the court’s attention to any matters that he feels should be considered in connection with the appeal in this cause.” Prior thereto, on May 17, 1972, Bowers filed a pro se brief in his own behalf, which we will consider as being in reply to our order of August 30, 1972, aforesaid.
We have carefully examined the entire record on file here on behalf of appellant Bowers, including his own brief of May 17, 1972, and find nothing therein sufficient to justify a reversal of the judgment appealed. Accordingly the judgment is thereupon
Affirmed.
MANN, C. J., and LILES, J., concur.